Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 8 and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest sending a request message comprising identification information of user equipment and identification information of a residential gateway connected to the user equipment; determining whether the user equipment is allowed to access the residential gateway based on received indication information indicating a subscription type of the user equipment.
It is noted that the prior art of record shows retrieving user’s subscription type (Salkintzis, US 20200280562) and selecting access gateway based on user subscription data (Liu, US 20100303009).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 8 and 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467